


110 HRES 999 EH: Electing a Member to a certain standing

U.S. House of Representatives
2008-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 999
		In the House of Representatives, U.
		  S.,
		
			February 26, 2008
		
		RESOLUTION
		Electing a Member to a certain standing
		  committee of the House of Representatives.
	
	
		That the following named Member be, and is
			 hereby, elected to the following standing committee of the House of
			 Representatives:
			Committee on Foreign
			 Affairs:Ms. Lee.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
